There seems no question but that some one forged the names of Alex and Dicie Haley to a deed. All the evidence for the State pointed to appellant as the guilty party. The alleged forged deed purported to convey land belonging to said parties to one F. L. Peyton, Jr., which deed was filed for record in August 1924. Before same was recorded Peyton and wife had conveyed the land to appellant. The case was submitted upon a charge on circumstantial evidence. We have again reviewed the testimony as carefully as possible and are unable to agree with appellant that same is insufficient to support the verdict of the jury. Mere differences of opinion as to the handwriting of the alleged forged instrument, constitute facts for reconciliation by the jury, and when decided by them their conclusions are binding upon us.
The motion for rehearing will be overruled.
Overruled.